Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to May 21, 2020 where it is noted no priority is claimed to the PCT version of this application, PCT/US2021/33123.  No rejection under 35 USC 101 is made because the composition is in a gelled form which would not occur in nature and lends markedly changed properties.  A reading of the specification reveals the point of novelty resides in the rheology modifier is smectite clay with a quaternary ammonium cation.  However, this has not been clearly claimed and is in contrast to claim 7.  No examples or specific formulations are provided in the specification.  Clarification is requested.
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 10/3/22 is acknowledged.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blake.
Blake (2020/0000721) entitled "Aqueous Compositions and Associated Cream Formulations" teaches in paragraph 24, topical cream formulations with CBD oil.  In paragraph 27 the composition contains a rheological modifier.  In paragraph 32 emulsifiers are listed.  In paragraph 57 the formulation may be a gel emulsion.  In paragraph 53 the composition contain extracts from cannabis.  In paragraph 72 the cannabis is further described as CBD oil containing less than 10 ppm THC.  In the Examples, paragraph 74 Tables 1 and 2, specific compositions are described containing jojoba oil, emollients, and thickener.  Paragraph 97 shows a formulation containing 12.3% CBD oil.  See the claims.
The claims differ from Blake in that they specify ranges of proportions of each component 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the gelled composition of CBD oil with the proportion ranges as claimed because Blake teaches a composition of CBD oil for topical administration with varying ranges of proportions.  It would not require undue experimentation to select the wide ranges claimed such that they would be effective for a desired function.  Regarding the modifiers listed in claim 7, the thickeners of Blake contain some of the same components as claimed which are the most common topical composition thickeners.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Blake as applied to claims 1, 2, 7 and 9 above, and further in view of Ljdo.
See the teachings of Blake above.
The claims differ from Blake in that the rheology modifier is an organoclay with an ammonium activator.
Ljdo (WO 2016/007331) entitled "Organoclay Compositions Having Quaternary Ammonium Ion Having One or More Branched Alkyl Substituents" provided by Applicants, teaches on page 23 last paragraph, phyllosilicate clays include smectite which undergo ion exchange reactions with quaternary ammonium cations forming an organoclay.  On page 1 last full paragraph organoclays and their properties, such as increasing viscosity in organic based systems, and how they can be modified by changing the substituents of the quaternary ammonium ion is discussed. On page 6 various forms of the quaternary ammonium ions with branching alkyl groups are described.  On  page 34 syntheses of branched alkyl quaternary ammonium compounds is described. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the composition of Blake in a gelled form with a rheology modifier, where the rheology modifier is an organoclay with an ammonium activator because Ljdo teaches benefits of such an organoclay to modify viscosity in various types of compositions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blake as applied to claims 1, 2, 7 and 9 above, and further in view of Williams.
See the teachings of Blake above.
The claim differs from Blake in that the CBD composition further contains vitamins.
Williams (2021/0121513) entitled "Methods and Compositions for Treating and Preventing Muscle Soreness and Food & Joint Pain" teaches in paragraph 7, a CBD topical gel preparation.  In paragraph 120 more detail about topical administration is discussed including dermal administration.  In paragraph 122 the diluent is typically about 50 – 90% of the composition.  In paragraph 129 the composition is in the form of a gel.  In paragraph 130 the composition contains vitamin A and E oils, in paragraph 131 emollients which are further considered in paragraph 132 including plant oils.  In paragraph 137 the composition contains smectites. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the gelled CBD composition as taught by Blake, and to further include vitamins in the composition because Williams teaches a gel CBD formulation containing vitamins.  And including vitamins for their known function including antioxidant/preservative qualities, with the expected results would have been obvious.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 1 line 1, "system" is confusing as does it refer to a device or a composition?  The claims appear to be drawn to a composition.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghadiri (Royal Society of Chemistry) teaches smectite with ammonium ions in topical compositions.
Abdullahi (J Chem Soc Nigeria) teaches bentonites modified with ammonium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655